899 So. 2d 576 (2005)
Lenny Grace HENRY
v.
Jennifer Baldridge WILLIAMS, et al.
No. 2005-C-0472.
Supreme Court of Louisiana.
April 22, 2005.
In re Williams, Jennifer Baldridge et al.; Sherwin, Becky; Green Clinic;Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Lincoln, 3rd Judicial District Court Div. C, No. 47,687; to the Court of Appeal, Second Circuit, No. 39,318-CA.
Denied.
VICTORY, J., would grant the writ.
TRAYLOR, J., would grant the writ.
WEIMER, J., would grant the writ.